The Court:
We know of no principle that would estop the plaintiffs from claiming their commission, because the “ memorandum of agreement” describes the defendant as owner of the property to be sold.
We can see no objection to the practice of changing the conclusions of law, based upon the finding of facts at any time before judgment is entered. The declaration of the general conclusion of law from the facts found, is the rendition of the judgment in so far, as that, when entered, the *6judgment entered may relate to such rendition for certain purposes. But this does not make the conclusions of law first announced final and beyond the reach of the Court. There is no judgment which is final until a judgment is recorded.
Judgment and order affirmed.